ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, James M. Slattery, Esquire that the Respondent be indefinitely suspended by consent. The Court having considered the Petition, it is this 22nd day of September, 1998,
ORDERED, by the Court of Appeals of Maryland, that Respondent, James M. Slattery, be and he is hereby, indefinitely suspended from the practice of law in the State of Maryland effective immediately; and it is further
ORDERED, that, prior to any petition for reinstatement, Respondent must meet the following conditions:
1. He shall continue to abstain from consumption of alcoholic beverages;
2. He shall participate in such rehabilitative activities as may be prescribed from time to time by Bar Counsel and the Director of the Lawyer Counseling Program of the Maryland State Bar Association;
8. He shall pay costs incurred in connection with this proceeding in the amount of $1,061.40; and it is further
ORDERED, that, should Respondent be reinstated in the future, such reinstatement be conditioned upon Respondent being monitored for a period of two (2) years by Richard Vincent, Director of Lawyer Counseling for the Maryland State Bar Association, and a practice monitor acceptable to Bar Counsel and these monitors shall submit reports on at *241least a quarterly basis or such shorter period as directed by Bar Counsel; and it is further
ORDERED that the Clerk of this Court shall strike the name of James M. Slattery from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.